DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-14, drawn to a composition for caring for and/or marking up keratin materials.
Group II, claim 15, drawn to a non-therapeutic process for caring for an/or making up a keratin material.


The species are as follows: 
-Different species of at least one associative copolymer of (meth)acrylic acid, and of (Ci-C6)alkyl ester of (meth)acrylic acid as enumerated by claims 2-5 and 14
-Different species of at least one film forming polymer chosen from vinyl polymer grafted with a carbosiloxane dentrimer as enumerated by claims 7-10 and 14
Applicant is required, in reply to this action, to elect a single species of composition to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 6, 11-13, and 15
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a continuous aqueous phase with (i) at least one associative copolymer of (meth)acrylic acid, and of (C1-C6)alkyl ester of , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Khachikian et al. (US 2016/0331672, cited on IDS filed 6/24/2020) in view of Ascione et al. (US 2002/0152556).
Khachikian et al. teaches a cosmetic composition for making up and/or caring for keratin materials at least one vinyl polymer bearing at least one carbosiloxane dendrimer-based unit (see abstract). Khachikian et al. teaches that the polymer can be conveyed in the aqueous phase (see [0007]).  Khachikian et al. teaches that the composition also includes at least one dye stuff (see [0305]), including pigments (see [0308]). Khachikian et al. teaches that the composition may further include stabilizers (see [0232]).
Khachikian et al. does not teach at least one associative copolymer of (meth)acrylic acid, and of (C1-C6)alkyl ester of (meth)acrylic acid.
Ascione et al. teaches compositions for keratinous fibers (see [0002]). Ascione et al. teaches that the composition includes at least one anionic associative polymer (see abstract). Ascione et al. teaches that the at least one additional anionic associative polymer can be selected from a group which includes Acrylates/ Steareth-20 Methacrylate Copolymer and Acrylates/Beheneth-25 Methacrylate Copolymer (i.e. at least one associative copolymer of (meth)acrylic acid, and of (C1-C6)alkyl ester of (meth)acrylic acid, see [0022]).  Ascione et al. teaches that the composition can include dyes (see [0027]). Ascione et al. teaches that the use of at least one anionic associative polymer and at least one additional anionic associative polymer results in a physically stable composition (see [0009]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize Acrylates/ Steareth-20 Methacrylate Copolymer and Acrylates/Beheneth-25 Methacrylate Copolymer as taught by Ascione et al. in the composition of Khachikian et al.  One would be motivated to do so with a reasonable expectation of success as Khachikian et al. teaches a similar composition for making up and/or caring for keratin materials and suggests the addition of stabilizers, and Ascione et al. teaches that the use of at least one anionic associative polymer and at least one additional anionic associative polymer results in a physically stable composition (see [0009]).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Melissa L Fisher/           Primary Examiner, Art Unit 1611